DETAILED ACTION
The present application, filed on (4/23/2019), is being examined under the first inventor to file provisions of the AIA .  Applicant’s election without traverse of claims 8-20 in the reply filed on 1/27/2021 and cancellation of claims 1-7 was acknowledged and claims (8-20) were examined in a Non-Final on 4/12/2021. A Final office action examining claims 8-20 was mailed on 8/19/2021. Applicant submitted an Appeal Brief dated 4/15/2022. 
In an appeal conference dated 7/13/2022 it was decided to reopen prosecution to apply additional prior art references.

Prosecution Re-open
In view of the Appeal Brief filed on 4/15/2022, PROSECUTION IS HEREBY REOPENED.  New Grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/PARVIZ HASSANZADEH/            Supervisory Patent Examiner, Art Unit 1716                                                                                                                                                                                            



Response to Arguments included in the Appeal Brief
This is in response to the appeal brief filed 4/15/2022. The rejection is based on the equivalence as disclosed below (Also see the drawing (Ex_16391996) by the examiner):
	Claimed RF cable in broad interpretation is a conductor 117 since no special attributes (length or structure) of RF cable are claimed. Regarding the term “coupling” is interpreted broadly as connecting to ground or electrical point is the usual manner as one of ordinary skill in the art would do.
	It is noted that electrical components connected to a system must be physically mounted somewhere and mounting them in electrical boxes was common. Also, the electrical codes require that the electrical boxes be grounded. The secondary reference of Chen et al disclose a grounded box which includes capacitors and inductors of an electrical filter.

	Applicant argues as below:
1. Claims 8 and 15 — the citations to Janakiraman fail to teach or suggest at least “an
RF cable coupled to and extending between the RF filter and the feedthrough box, the
RE cable disposed in series with the second inductor and the RE filter”
	In response it is noted that as discussed above, the RF cable (in the absence of any special attributes) is interpreted as an electrical conductor. This is also according to the disclosure of a single line conductor 117 in Fig 1. 
	As discussed above, the combination of  first inductor (132), second inductor (134) and connecting RF cable (117) is disclosed as being obvious and electrically equivalent to inductor 188. It is noted that plurality of inductors in series can always be replaced by a single inductor so that it will function identically. For examples two inductors of say 5 and 6 turns could be replaced by a single inductor of 11 turns. Regarding RF cable, since no particular attributes are claimed this could be part of inductor or straight wire. The combination will still be a n inductor. It is also noted that straight conductor for RF will also have inductance associated with it. Therefore,  the combination 188 with proper specification will behave identically to the claimed combination. 
	Regarding the limitation of feedthough box and enclosure Janakiraman appears to disclose an enclosure. As discussed before, a grounded electrical box to house components like inductors and capacitors were well know. For example, Chen et al disclose such an electrical box. Also, since inductors could be combined in a single conductor, the whole filter could be housed in one box or separately in two electrical boxes. This would not be electrically different and not non-obvious.
	Examiner has attached a hand drawn drawing to clarify this discussion. 
Fig 1 of the application has been drawn in a different way. However, this is identical to the Applicants Fig 1. The drawing below is from Janakiraman and its equivalence is disclosed by the table as below.

Claim and drawing of Fig 1
JANANAKIRAMAN
Pedestal (111)
Pedestal (128)
Electrode (113)
Electrode (123)
First capacitor (130)
Capacitor 190
Second capacitor (136)
Capacitor 192
First inductor (132), second inductor (134) and connecting RF cable (117).
Inductor 188
DC power supply (126)
Power supply and amplifier (184) 


	Applicant argues further as below:
2. Claims 8 and 15 — the citations to Janakiraman fail to teach or suggest at least “a
feedthrough box having a second inductor and a second capacitor coupled in series
disposed therein” and “a feedthrough box comprising a second inductor and a second
capacitor coupled in series”
	Regarding the limitation of feedthrough box and enclosures, it is noted that electrical component connected to a system must be physically mounted somewhere and mounting them in electrical boxes was common. Also, the electrical code requires that the electrical boxes are grounded. Jankiraman appears to enclose filter in a power supply system (182).  However electrical enclosures were well known and ubiquitous to  deserve special mention. There is nothing in the specification to point to anything above, what one of ordinary skill in the art would understand as the purpose of an electrical enclosure or feedthrough box. 

	Appellants argument regarding rotation of a load in a smith chart is not understood. It is noted that Smith Chart is used to represent behavior of transmission lines but this “rotation of load” as an electrical operation or transformation and its relevance here, is not understood. Please see the reference od Chen for the issue of feedthrough box or enclosure.	

Applicant argues still further as below:
3. Claims 9 and 10 — the citations to Janakiraman fail to teach or suggest at least
“wherein the feedthrough box is configured to be coupled to ground” and “an enclosure
surrounding the RE filter, wherein the enclosure is configured to be coupled to ground,
and wherein the first capacitor is coupled to the enclosure”.
	The response regarding this argument is as stated above, is that electrical component connected to a system must be physically mounted somewhere and mounting them in electrical boxes was common. Also, the electrical codes require that the electrical boxes be grounded. As discussed before, Chen et al discloses an electrical box.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman et al (US 2009/0236214) in view of Chen et al (US 6063234).
Janakiraman et al disclose an apparatus, comprising: 
a chamber body defining a process volume therein (Fig 2A-102);
a pedestal disposed in the process volume (128), 
the pedestal comprising a substrate support and a shaft coupled to the chamber body to support the substrate support (122); 
a first electrode disposed in the process volume opposite the pedestal (146); 
a second electrode disposed in the pedestal (123);
a conductive rod extending through the shaft of the pedestal, the conductive rod coupled to the second electrode (180 and para 34); 
and an RF filter disposed in an enclosure or feed through box (182) and coupled to the conductive rod. The RF filter includes a first capacitor coupled to the conductive rod (190) and first and second inductor (188) coupled to the conductive rod and a second capacitor (192). The capacitors are connected to ground. A power supply (176) is connected to the second electrode (123) through feedthrough box (182) between second inductor (188) and second capacitor (192).
Jankiraman et al do not disclose an enclosure or a feedthrough box and two separate inductors. 
As discussed and explained in annotated drawing,  inductor 188 could be considered as two inductors connected in series through a conductor since such a thing would be electrically equivalent. Also, RF cable is interpreted as a conductor between the two inductors and is part of the combination of two inductors joined by a conductor. It is noted that there are no special requirements claimed for the RF cable.
Similarly, grounded enclosure or a grounded feedthrough box  to contain electrical components for a filter were however well known. 
Chen et al disclose a grounded filter box (Fig 3) which includes inductor and capacitor components inside a grounded box (302). The enclosed inductor and capacitors provide filtering of electrical signals and disclose connectivity to ground through the box.
Therefore, it would have been obvious for one of ordinary skill in the art 

Regarding claims 9-10 since the box in Chen including capacitor is coupled to ground.
Regarding claims 11-12, conductive rod, shaft and pedestal are disclosed in Jankiraman as claimed.
Regarding claim 13 DC power supply is coupled between second capacitor (192) and second inductor (right hand part of inductor 188).
Regarding claim 14 the second capacitor (192) is coupled to ground.
Claim 15 is rejected with claim 1.
Regarding claim 16 first capacitor 190 is coupled to ground.
Regarding claims 17 and 18 RF source is coupled to the first electrode at 13.56 MHz (Para 33).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A filter arrangement of inductor and capacitors enclosed in a grounded box is also disclosed in Ito et al (US 20150235809) in Fig 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716